DETAILED ACTION 
The present application, filed on 11/21/2017, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 9/8/2021 and the telephone interview from 10/29/2021.   


Applicant and Examiner Amendments
Applicant’s representative Michael Powell has authorized the below amendments in the interview from 10/29/2021. Per Applicant’s filing from 9/8/2021, and Examiner’s amendments from 10/29/2021, the final status of the claims is as follows:   
1.	(Previously Presented) A computer-implemented method, the method comprising:
	determining, via a processor, characteristics of a first hosting digital composition, wherein the first hosting digital composition hosts a first digital advertisement, wherein the characteristics of the first hosting digital composition includes a list of locations within the first hosting digital composition where the first digital advertisement can appear, and wherein the list of locations is based on an underlying semantic structure information of the first hosting digital composition; 
	dynamically modifying a cascading style sheets configuration of the determined characteristics of the first hosting digital composition to modify at least one characteristic of the first digital advertisement; and 
	generating a second hosting digital composition with an  adapted digital advertisement based at least on the determined characteristics of the first hosting digital composition, wherein modifying the at least one characteristic comprises:
		determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition;
		determining a preferred location to place the adapted digital advertisement based on the structure; and
		placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition;
	displaying the adapted digital advertisement within the second hosting digital composition. 
2.	(Previously Presented)  The computer-implemented method of claim 1, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one stylistic element of the first hosting digital composition, and wherein the modifying comprises modifying the first digital advertisement by incorporating the at least one stylistic element into the first digital advertisement. 
3.	(Previously Presented) The computer-implemented method of claim 2, wherein the at least one stylistic element comprises at least one of a color, a font, and an image of the first hosting digital composition.
4.	(Previously Presented) The computer-implemented method of claim 1, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one semantic characteristic of the first hosting digital composition.
5.	(Previously Presented) The computer-implemented method of claim 4, wherein the determining the at least one semantic characteristic of the first hosting digital composition is based at least on the underlying semantic structure of the first hosting digital composition.
6.	(Previously Presented) The computer-implemented method of claim 1, wherein the determining the characteristics of the first hosting digital composition comprises parsing information of the first hosting digital composition.
7.	(Previously Presented) The computer-implemented method of claim 1, wherein the first hosting digital composition comprises a Hypertext Markup Language-based hosting digital composition, and the advertisement comprises a Hypertext Markup Language advertisement.
8.	(Previously Presented) A computer system comprising:
a memory; and
a processor system communicatively coupled to the memory;
the processor system configured to perform a method comprising:
	determining characteristics of a first hosting digital composition, wherein the first hosting digital composition hosts a first digital advertisement, wherein the characteristics of the first hosting digital composition includes a list of locations within the first hosting digital composition where the first digital advertisement can appear, and wherein the list of locations is based on an underlying semantic structure information of the first hosting digital composition; 
	dynamically modifying a cascading style sheets configuration of the determined characteristics of the first hosting digital composition to modify at least one characteristic of the digital advertisement;
	generating a second hosting digital composition with an adapted advertisement based at least on the determined characteristics of the first hosting digital composition, wherein modifying the at least one characteristic comprises:
		determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition;
		determining a preferred location to place the adapted digital advertisement based on the structure; and
		placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition;
	displaying the adapted digital advertisement within the second hosting digital composition. 
9.	(Previously Presented)  The computer system of claim 8, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one stylistic element of the first hosting digital composition, and wherein the modifying comprises modifying the digital advertisement by incorporating the at least one stylistic element into the first digital advertisement.
10.	(Previously Presented) The computer system of claim 9, wherein the at least one stylistic element comprises at least one of a color, a font, and an image of the first hosting digital composition.
11.	(Previously Presented) The computer system of claim 8, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one semantic characteristic of the first hosting digital composition.
12.	(Previously Presented) The computer system of claim 11, wherein the determining the at least one semantic characteristic of the first hosting digital is based at least on the underlying semantic structure of the first hosting digital composition.
13.	(Previously Presented) The computer system of claim 8, wherein the determining the characteristics of the first hosting digital composition comprises parsing information of the first hosting digital composition.
14.	(Previously Presented) The computer system of claim 8, wherein the first hosting digital composition comprises a Hypertext Markup Language-based hosting digital composition, and the advertisement comprises a Hypertext Markup Language advertisement.
15.	(Currently Amended) A computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to:
	determine characteristics of a first hosting digital composition, wherein the first hosting digital composition hosts a first digital advertisement, wherein the characteristics of the first hosting digital composition includes a list of locations within the first hosting digital composition where the first digital advertisement can appear, and wherein the list of locations is based on an underlying semantic structure information of the first hosting digital composition; 
	dynamically modify a cascading style sheets configuration of the determined characteristics of the first hosting digital composition to modify at least one characteristic of the digital advertisement; 
	generate a second hosting digital composition with an adapted digital advertisement based at least on the determined characteristics of the first hosting digital composition, wherein modifying the at least one characteristic comprises:
		determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition;
		determining a preferred location to place the adapted digital advertisement based on the structure; and
		placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition;
	display the adapted digital advertisement within the second hosting digital composition.
16.	(Previously Presented)  The computer program product of claim 15, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one stylistic element of the first hosting digital composition, and wherein the modifying comprises modifying the digital advertisement by incorporating the at least one stylistic element into the first digital advertisement.
17.	(Previously Presented) The computer program product of claim 16, wherein the at least one stylistic element comprises at least one of a color, a font, and an image of the first hosting digital composition
18.	(Previously Presented) The computer program product of claim 15, wherein the determining the characteristics of the first hosting digital composition comprises determining at least one semantic characteristic of the first hosting digital composition.
19.	(Previously Presented) The computer program product of claim 18, wherein the determining the at least one semantic characteristic of the first hosting digital composition is based at least on the underlying semantic structure of the first hosting digital composition.
20.	(Previously Presented) The computer program product of claim 15, wherein the determining the characteristics of the first hosting digital composition comprises parsing information of the first hosting digital composition.


Status of Claims
Claims 1-20 are now pending and have been examined.


Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for visually and/or semantically integrating a digital advertisement with a digital composition. 

First, characteristics of a first hosting digital composition are determined and a cascading style sheets configuration is dynamically modified. 

Second, a second hosting digital composition is generated and the underlying semantic structure of the first hosting digital composition is determined. 

Third, a preferred location to place the adapted digital advertisement is determined and the adapted digital advertisement is placed in the second hosting configuration. 

Finally, the digital advertisement within the second hosting digital composition is displayed. 

The invention provides a unique advantage in the area of visually and/or semantically integrating an advertisement within a digital composition, for it uses a unique mechanism to adapt the advertisement to the digital composition. 

The references utilized during the prosecution, which have been made part of the record, are: Lucash (US 8,165,915), Carroll (US 2013/0246909), Sattaru et al (US 2011/0231252), Curtis et al (US 2007/0192794), Zhang et al (US 2016/0110082). 

Lucash discloses: Methods, systems and computer program products for customizing one or more advertisements are described. Specifically, advertisements may be customized using information from content of a web page prior to viewing by a user. For example, the rendering of the text of an advertisement may be in a same size, color, and font type as the text on the web page into which the advertisement is integrated. In addition, the advertisement may be displayed using a same color scheme as that used by the web page such that the advertisement may be enhanced in terms of notice and interaction by the user. 

Lucash however, does not disclose: determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition; determining a preferred location to place the adapted digital advertisement based on the structure. Furthermore, Lucash does not disclose: placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition. 

Carroll discloses: Cascading style sheet rules are managed by identifying a markup page of content items and designating a plurality of super-themes using markup elements. Super-themes associate at least one content item of the markup page with a corresponding cascading style sheet class. Cascading style sheet rules are further managed by loading a common cascading style sheet and automatically modifying the common cascading style sheet to use each super-theme as a parent selector for at least one cascading style sheet rule applied to at least one content item within the markup element associated with the super-theme. 

Carroll however, does not disclose: determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition; determining a preferred location to place the adapted digital advertisement based on the structure. Furthermore, Carroll does not disclose: placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition.  

Sattaru discloses: Voice-enabled text advertisements are delivered for presentation to users within electronic advertising environments. When an advertiser provides an advertisement to an advertisement delivery system, the advertiser may specify whether the advertisement is to be voice-enabled. The advertisement delivery system stores advertisements with an indication regarding whether each advertisement is voice-enabled. When an advertisement is selected for presentation to a user, the advertisement delivery system determines if the advertisement is voice-enabled. If a selected advertisement is voice-enabled, audio is generated from the text of the advertisement or audio previously generated from the text of the advertisement is retrieved from storage. The audio comprises voice generated by applying text-to-speech functionality to the advertisement text. When the advertisement text and audio are delivered for presentation to a user, the advertisement text is displayed and the audio is audibly presented to the user. 

Sattaru however, does not disclose: determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition; determining a preferred location to place the adapted digital advertisement based on the structure. Furthermore, Sattaru does not disclose: placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition.  

Curtis discloses: Systems and methods provide techniques for associating advertisements with relevant content on a user interface. A method for placing advertisements on a user interface includes providing a user interface having a plurality of user interface screens, at least some of the plurality of user interface screens containing user-selectable control objects, and determining which of a plurality of advertisements to display on a user interface screen based on at least one of the following criteria: topical relevance, contextual relevance, path relevance and cognitive prominence. 

Curtis however, does not disclose: determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition; determining a preferred location to place the adapted digital advertisement based on the structure. Furthermore, Curtis does not disclose: placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition.  

Zhang discloses: A system for automatically generating a content item may include receiving a content item template having a set of elements for creating a content item and content item data for the set of elements. In some implementations, the content item data may include one or more assets that are selected based on contextual data for a content item request. The contextual data may include a connection type or speed. A placeholder for each element of the set of elements of the content item template may be generated and a space allocation for each element may be determined based on the generated placeholders for each element. A determination if a conflict exists based on the determined space allocations for each element may be made and, responsive to determining no conflict exists, a content item may be generated using the content item data and the determined space allocations. 

Zhang however, does not disclose: determining an underlying semantic structure of the first hosting digital composition by analyzing a document object model of the first hosting digital composition to determine one or more HTML5 tags indicating a structure of the first hosting digital composition; determining a preferred location to place the adapted digital advertisement based on the structure. Furthermore, Zhang does not disclose: placing the adapted digital advertisement in the second hosting configuration at the preferred location, wherein the second hosting digital composition is different from a configuration of the first hosting digital composition, wherein the preferred location is determined based on a size of the adapted digital advertisement relative to the structure of the first hosting digital composition.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing modified digital advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the application specification at [0016] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 8 and 15 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 8 and 15 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622